     Case 5:19-cv-02382-JEM Document 24 Filed 10/29/20 Page 1 of 3 Page ID #:1034



1    STUART T. BARASCH, ESQ.
2    Of Counsel, Olinsky Law Group
     P.O. Box 961719
3
     El Paso, TX 79996
4    Telephone: (213) 621-7622
     Facsimile: (213) 621-2536
5
     Email: Stuartbarasch@gmail.com
6

7
     Attorney for Plaintiff, Wesley Alvin Seals

8

9    NICOLA T. HANNA. ESQ.
     United States Attorney
10
     DAVID M. HARRIS, ESQ.
11   Assistant United States Attorney
     Chief, Civil Division
12
     CEDINA M. KIM, ESQ.
13   Assistant United States Attorney
14
     MARLA K. LETELLIER, ESQ.
     Special Assistant United States Attorney
15   Social Security Administration
16   160 Spear Street, Suite 800
     San Francisco, CA 94105
17
     Telephone: (415) 977-8928
18   Facsimile: (415) 744-0134
     Email: marla.letellier@ssa.gov
19

20   Attorneys for Defendant
21
     UNITED STATES DISTRICT COURT
22   CENTRAL DISTRICT OF CALIFORNIA-RIVERSIDE DIVISION
23

24
     WESLEY ALVIN SEALS,
25

26
                        Plaintiff,      CASE NO.: 5:19-cv-02382-JEM

27        -v-
28
                                                1
     Case 5:19-cv-02382-JEM Document 24 Filed 10/29/20 Page 2 of 3 Page ID #:1035



1    COMMISSIONER OF SOCIAL SECURITY,
2
                        Defendant.
3

4                       ORDER AWARDING ATTORNEY’S
5
                   FEES PURSUANT TO THE EQUAL ACCESS TO
                         JUSTICE ACT, 28 U.S.C. § 2412 (d)
6

7
           Before the Court is the Stipulation of Plaintiff, Wesley Alvin Seals, for
8

9    award of attorney’s fees pursuant to the Equal Access to Justice Act, 28 U.S.C. §
10
     2412(d). Based on the pleadings as well as the position of the defendant
11

12
     commissioner, if any, and recognizing the Plaintiff’s waiver of direct payment and

13   assignment of EAJA to his counsel,
14

15

16         IT IS HEREBY ORDERED that attorney fees and expenses in the amount of
17
     Three Thousand Four Hundred Thirty-One Dollars and Fifty-Eight Cents
18

19
     ($3,431.58) pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) are

20   awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
21

22

23         If the U.S. Department of the Treasury determines that Plaintiff’s EAJA
24
     fees, expenses, and costs are not subject to offset allowed under the Department of
25

26
     the Treasury’s Offset Program (TOPS), then the check for EAJA fees, expenses,

27

28
                                               2
     Case 5:19-cv-02382-JEM Document 24 Filed 10/29/20 Page 3 of 3 Page ID #:1036



1    and costs shall be made payable to Plaintiff’s attorney’s Law Firm Olinsky Law
2
     Group.
3

4

5
           Whether the check is made payable to Plaintiff or to Olinsky Law Group, the
6

7
     check shall be mailed to the following address:

8

9
           Olinsky Law Group
10
           250 S Clinton St Ste 210
11         Syracuse, NY 13202
12

13   So ordered.
14                                                  /s/ - John E. McDermott
     Date: October 29, 2020                       _____________________________
15

16                                                Hon. John E. McDermott
                                                  United States Magistrate Judge
17

18
     Order proffer: Stuart T. Barasch; copy to Marla K. Letellier
19

20

21

22

23

24

25

26

27

28
                                              3
